DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 7/8/21.
3.    Claims 11, 13 – 17, 19 - 26 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 11 and 13 – 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galyean III (US 6290565) and in view of Link (US 20110159963).
6.	Regarding claim 11, Galyean discloses a computer-implemented method for use in providing a video game (abstract; FIG. 7A - C), comprising:
receiving information from a plurality of toy parts coupled together to form a toy assembly (abstract; FIG. 7A - C);
determining a configuration of the toy assembly based on the information from the plurality of toy parts (abstract; FIG. 7A - C);
displaying a virtual character corresponding to the toy assembly for use in the video game based on the determined configuration (abstract; FIG. 7A – C; Col 5, 48 - Col 6, 7); and 
the information includes a unique identification and attribute information for each toy part (Col 9, lines 14 – 15 and Col 6, lines 17 - 21).
Galyean III fails to explicitly disclose the following limitations:
each toy part storing the unique identification and attribute information for that toy part
Link teaches:
each toy part (each toy part 10, 12 and 13) storing the unique identification (i.e. authentication information for each toy part 10, 12 and 13) and attribute information for that toy part (i.e. corresponding level-up information for each toy part 10, 12 and 13) (FIGS. 3 and 5 and paragraphs 13, 15 and 16)
Therefore, one ordinary skilled in the art at the time of the invention would have modified Galyean III in view of Link to include the aforementioned method in order to achieve the predictable result of enhance the gaming security for their games (as described by Link, paragraph 3).
7.	Regarding claim 13, Galyean discloses the configuration of the toy assembly is determined based on the unique identification for the plurality of toy parts of the toy assembly (Col 6, 8 – 15).

9.	Regarding claim 15, Galyean discloses the computer-implemented method of claim 11, further including: detecting a change in configuration of the toy assembly;
receiving information toy parts added to the toy assembly: determining a new configuration based on the information of the toy parts added; displaying a new virtual character corresponding to the toy assembly including the toy parts added for use in the video game based on the new configuration (abstract; Col 6, 8 – 15).
10.	Regarding claim 16, Galyean discloses the toy assembly comprises an action figure (FIG. 1). 
11.	Regarding claim 17, Galyean discloses at least one of the plurality of toy parts comprises a character accessory (FIG. 1). 
12.	Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galyean III (US 6290565) and in view of Link (US 20110159963) and further in view of Kawai (US 4869701)
13.	Regarding claim 22, the combination of Galyean and Link teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:

determining whether the configuration of the toy assembly is acceptable requesting configuration is not acceptable, requesting reconfiguration of the toy assembly 

Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Galyean and Link in view of Kawai to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.

Allowable Subject Matter
14.	Claims 19 – 21 and 23 - 26 allowed per board decision of 6/8/20.

Response to Arguments
15.	Claims 11, 13 – 17 and 22, the applicant argues that the combination of Galyean III and Hongo fail to teach the newly amended limitations (Remarks, pages 7 - 8).
	The examiner agrees. However, the new rejection of Galyean III and Link teach all the newly amended limitations of claims 11, 13 – 17 and 22 (see rejections above for details).

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715